DISCIPLINARY PROCEEDING
PER CURIAM.
While oral argument in No. 92-B-0345 and 92-B-0406 was scheduled on October 19, 1992, respondent filed on October 16, 1992 a pleading stating “I resign from the practice of law for the next 3-5 years.” Respondent did not appear at oral argument, and the case was taken under advisement.
In the meantime the reports of the Disciplinary Board in No. 92-B-2693 and 92-B-2694 were filed in this court, and respondent did not file timely objections to the findings or the recommended discipline (disbarment). The court has decided to consolidate all four cases for consideration and disposition.
Upon review of the record of the Disciplinary Board’s findings and recommendations in all four cases, and the records filed herein, it is the decision of this court that the Disciplinary Board’s recommendations, as set forth m 92-B-2693 and 92-B-2694, be adopted.
Accordingly, it is ordered that the name of James T. Hill be stricken from the roll of attorneys, and that his license to practice law in the state of Louisiana be revoked. All costs of this proceeding are assessed to respondent.
DISBARMENT ORDERED.